This action, originally against two defendants, has been withdrawn as to one and leaves Saint John's Roman Catholic Congregation of New Haven, Connecticut, as the sole defendant.
The plaintiff was injured while entering the church for confession. Repairs were being made and lumber was left in a main aisle over which the plaintiff stumbled and fell. No warning was given of the danger and the light was so dim in the church that the reasonable use of one's vision upon entering from outside would not disclose the lumber.
The plaintiff was about 80 years of age and a regular attendant of the church. The church was open for worship it being a holy day. While the lumber was placed in the aisle by the repairer the church corporation kept the church open for the use of worshippers and owed them the duty to see that it was reasonably lighted. Douglas vs. Peck  Lines Co.,89 Conn. 623. Johnson vs. Palomba Co., 114 Conn. 108.
The defendant failed in this duty and as a result the plaintiff *Page 88 
was injured.
The plaintiff had doctor bills of $55.00 was in bed four to five weeks and still feels the effects of the fall.
   Judgment is directed for her to recover $700.00 damages.